DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	This communication is in response to amendments filed on 06/21/2021. 
	Claims 1, 6, 7, and 10 have been amended and claim 2 was previously cancelled.
	Claims 1 and 3-10 remain pending.


Claim Rejections - 35 USC § 112
2.	Applicant’s amendments in remarks in response to the previously raised rejection of claims 1 and 3-10 under 35 USC 112, second paragraph, have been considered and obviate previous objection, as such the rejections are hereby withdrawn.


Response to Arguments

3.	Applicant's arguments that the subject matter of independent claims 1, 6, 7, and 10 are new and not obvious over Spataro, Hon and Xiong have been fully considered but they are not persuasive. 

With regards to sending invitations to users who are online, Applicant’s remarks emphasize the portion of cited paragraph [0134] of Spataro that recites that in some embodiments, the server transmits an invitation to on-line users. This exemplary embodiment does not negate the equivalent features between Spataro and the claim limitations reciting that users associated with user identifiers are designated by a client configuring a virtual communication space and that notifications are transmitted to the 
Lastly, Applicant argues that Spataro fails to describe a method in which each of the actions requested can be triggered by any of the users of the group of users, however it is the Hon reference which is relied upon for teaching this limitation.  As cited below in the rejection, Hon teaches that any client can initiate a change to the state of the live session, and that all users can have their actions communicated back to the server. Given this teaching of Hon and that actions are processed in the order they are received, it is submitted that Hon cures the deficiency of Spataro by teaching that an action requested can be triggered by any of the users of the group of users with a processing of the requests in a sequential manner in order of their arrival.
It is therefore submitted that the combination of references teach each and every limitation of the claims, and the rejection is therefore maintained.


Comments Regarding Examination

4.	Claim 7 is directed to a first communication terminal comprising a processor and a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the first communication terminal to perform the claimed acts. The last limitation of the claim recites that requests for actions, sent to a communication server, are processed by the communication server in sequential manner in order of their arrival.
	Although this limitation is being treated on its merits, it is noted that the processes on the communication server are not within the scope of the instructions executed on the communication terminal, to which claim 7 is directed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1 and 3-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spataro et al. (US 2006/0053196) in view of Xiong et al. (US 2008/0239994) and in further view of Hon et al. (US 2007/0198534).

Regarding claim 1, Spataro teaches a communication method enabling a group of users having communication terminals to communicate via a virtual communication space provided by a communication server on a communication network, the communication method comprising operations including: 
configuring a server application on the communication server so as to create the virtual communication space for the group of users (The software application programs 108 can include one or more sets of instructions and/or other features that enable the server 140 to, for example, establish a place, regulate access to the place, and mediate interactions between user 1021 and user 102M while logged into the place via clients 120(1) and 120(M), [0066]), said virtual communication space providing a plurality of distinct communication activities (a client-server infrastructure capable of supporting a variety of asynchronous and synchronous collaboration activities including chatting, viewing and/or editing one or more data files, and sharing one or more applications, data files, and/or displays, [0059]), each of the communication activities relating to at 
designating the users of the group of users, each user of the group of users being associated with a user identifier for connection to the virtual communication space (Server 140 can then request that client 120 identify the authorized participants of the new place (460 of FIG. 4). Usually, server 140 provides the user identifiers 215 for the users of system 100 to client 120, and requests that client 120 select and/or otherwise designate one or more of those user identifiers to authorize access to the new place, [0118]; The originator of a place (e.g., client 120 in the context of FIG. 4) can identify and/or otherwise designate those users authorized to access the place, [0134]; an authorized user of a place can associate the user identifiers and/or other indicia of additional users with a place via the place interface, [0134]); 

transmitting notifications to the designated users of the group of users inviting said designated users to connect to the virtual communication space (transmitting email invitations to the invited users, [0112]); each notification comprising the user identifier associated with one designated user of the group of users (User identifiers 215 include data identifying the name and login information of each user of the system 100. Usually, the login information includes a user identifier and associated authorization information for accessing system 100, [0077]; user identifiers 215 include contact information for the users of the system 100, [0077]); -3-
receiving by the communication server requests for connection to the virtual communication space from communication terminals of the designated users of the group, said requests being respectively based on the user identifiers (forms a connection to the client 120 based on receiving an acceptance of the invitation, thereby providing access to the place to the invited user, [0134]); 
1 place identifier (e.g., the data identified at 540 in FIG. 5A) to client 120(1) for presentation in the corresponding place interface (545 in FIG. 5A), [0125]); 
receiving by the communication server and coming from the communication terminals of users connected to the virtual communication space (Whenever a change happens in a collaboration object, the server notifies all of the other clients that are in that collaboration object of the event, [0093]), requests for actions relating to at least one of the at least one selected communication activity (server provides data associated with the place to the clients via a place interface, forms a network connection among the clients, and mediates interactions among the clients in the place, [0060]), said actions including at least actions of creating, modifying, or deleting at least one associated multimedia content (content added, deleted, moved, renamed, or deleted, [0093]); and 
processing said requests for actions by the communication server in sequential manner in order of their arrival (managing sequential co-editing activity among the users, [0019]; can administer consecutive content editing in a place, [0226]).  
However, Spataro does not explicitly disclose the configuring performed via an access web page.
Xiong teaches wherein configuring comprises acts which are performed via an access web page of a communication server that is displayed in a communication 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to recognize a conference management web page in the system/method of Spataro as suggested by Xiong as an efficient way for an organizer client to access the interface to provide conference parameters to a conference server. One would be motivated to combine these teachings so that a user client only requires a browser with web access to create and participant in a web-based multimedia conference.
However, although Spataro teaches that usually an originator and/or an authorized user of a place will grant so-called full membership in the place to other users [0135], Spataro-Xiong do not explicitly disclose that the actions requested can be triggered by any of the users of the group of users.
Hon teaches requests for actions relating to at least one of at least one selected communication activity, wherein each of the actions requested can be triggered by any of the users of the group of users (any client can initiate a change to the state of the live session, [0051]; Since all users can (if allowed by administrator) have their actions communicated back to the server, everyone’s actions within the space is reflected on the display of all concurrent users, [0072]).


Regarding claim 3, Spataro teaches the communication method according to claim 1, wherein each of the communication terminals of the users of said group of users is provided with a client application for access to the virtual communication space (a user 1021 desiring to access a place can execute one or more software application programs 104 residing on the client 120 to generate data messages that are routed to, and/or receive data messages generated by, one or more software application programs 108 (e.g., programs for establishing a new place and/or administering a previously established place) residing on server 140 via network 110, [0064]), said client application being configured for triggering connection of the communication terminal to said communication server (the software application program 104 can instruct the network connection process 130 of the client 120 to transmit parameters associated with the request 138 selected by the user 102 to a calculation process or another software process associated with software application program 108 executing on the server 140, [0115]), said connection causing a copy replicating the at least one multimedia content associated with the at least one selected communication activity provided by the virtual communication space (server 140 provides the data associated 1 place identifier (e.g., the data identified at 540 in FIG. 5A) to client 120(1) for presentation in the corresponding place interface (545 in FIG. 5A), [0125]; the users in a place can detect the type and/or degree of activity of other users in the place, [0201]) to be downloaded into a cache memory of the communication terminal (server 140 transmits the place data file 260 to client 120, and client 120 temporarily stores and/or otherwise caches the place data file 260 in a local memory, [0195]). 
 
Regarding claim 4, Spataro teaches the communication method according to claim 3, wherein the client application of a communication terminal of a user of the group of users connected to said communication server performs an initial operation of updating algorithms in the user's communication terminal connected to said communication server for executing the at least one selected communication activity made available by the virtual communication space hosted in the communication server (The software application program(s) 104 configured for manipulating the data type of the place data file 260 and the place interface program(s) 104, 108 residing on client 120 and/or server 140 cooperatively present the content 328a of the place data file 260, toolbars 328b for modifying the content, and scrollbars 328c for navigating the content in content window 328, [0195]; client 120 can edit  and/or otherwise modify the content 328a of a data file that is presented in content viewer 328 based on manipulating toolbars 328b and/or scrollbars 328c and/or based on other functionality supported by the software application program(s) 104, [0197]; each client includes at least two types of software applications executing thereon. The first type of software applications includes applications that are configured for modifying and otherwise interacting with data files. 

Regarding claim 5, Spataro teaches the communication method according to claim 3, wherein, when the processing in the communication server of a received request for an action relating to a communication activity causes the action of the received request to be executed (Whenever a change happens in a collaboration object, the server notifies all of the other clients that are in that collaboration object of the event, [0093]; server 140 detects changes to the content of a place data file 260 being modified via content viewer 328 and updates place data files 260 to include the changes, [0197]), the at least one multimedia content associated with the communication activity related to the received request for action is updated in the copies replicating the multimedia contents of the virtual communication space as stored in the cache memory of each of the communication terminals of the users (And feature enhancement for collaboration is to locally store or shadow server data such as content available through the things window or private place interface. This feature will for example permit a folder to exist on a user’s computer that shadows content in a collaboration place, [0317]; server 140 transmits the place data file 260 to client 120, and client 120 temporarily stores and/or otherwise caches the place data file 260 in a local memory, [0195]).  

Regarding claim 6, Spataro teaches a communication server configured to implement a communication method on a communication network enabling a group of users having 
a processor; and 
a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the communication server to perform acts comprising: 
configuring a server application on the communication server so as to create the virtual communication space for the group of users (The software application programs 108 can include one or more sets of instructions and/or other features that enable the server 140 to, for example, establish a place, regulate access to the place, and mediate interactions between user 1021 and user 102M while logged into the place via clients 120(1) and 120(M), [0066]), said virtual communication space providing a plurality of distinct communication activities (a client-server infrastructure capable of supporting a variety of asynchronous and synchronous collaboration activities including chatting, viewing and/or editing one or more data files, and sharing one or more applications, data files, and/or displays, [0059]), each of the -5-communication activities relating to at least one associated multimedia content (the place data files 260 include one or more audio data files, video data files (e.g., still and/or animated video files), documents including text and/or graphics, and multimedia presentations (e.g., presentations, such as a slide show, that include a combination of the foregoing types of data files), [0085]) that is shared by users of the group of users (data files that can be displayed, modified, and/or otherwise 
designating the users of the group of users, each user of the group of users being associated with a user identifier for connection to the virtual communication space (Server 140 can then request that client 120 identify the authorized participants of the new place (460 of FIG. 4). Usually, server 140 provides the user identifiers 215 for the users of system 100 to client 120, and requests that client 120 select and/or otherwise designate one or more of those user identifiers to authorize access to the new place, [0118]; The originator of a place (e.g., client 120 in the context of FIG. 4) can identify and/or otherwise designate those users authorized to access the place, [0134]; an authorized user of a place can associate the user identifiers and/or other indicia of additional users with a place via the place interface, [0134]); 
selecting, from a plurality of distinct communication activities provided by the virtual communication space (different types of membership can be granted to users who are members of a firm based on their positions and/or responsibilities within the firm, [0136]), at least one communication activity shared by all users of said group of users via the 
transmitting notifications to the designated users of the group of users inviting said designated users to connect to the virtual communication space (transmitting email invitations to the invited users, [0112]), each notification comprising the user identifier associated with one designated user of the group of users (User identifiers 215 include data identifying the name and login information of each user of the system 100. Usually, the login information includes a user identifier and associated authorization information for accessing system 100, [0077]; user identifiers 215 include contact information for the users of the system 100, [0077]);
receiving by the communication server requests for connection to the virtual communication space from communication terminals of the designated users of the group, said requests being respectively based on the user identifiers (forms a connection to the client 120 based on receiving an acceptance of the invitation, thereby providing access to the place to the invited user, [0134]); 
transmitting by the communication server to communication terminals of the designated users for which request for connection has been accepted, a copy replicating the at least one associated multimedia content (the server provides data associated with the place to the clients via a place interface, [0060]; server 1 place identifier (e.g., the data identified at 540 in FIG. 5A) to client 120(1) for presentation in the corresponding place interface (545 in FIG. 5A), [0125]); 
receiving by the communication server and coming from the communication terminals of the group of users (Whenever a change happens in a collaboration object, the server notifies all of the other clients that are in that collaboration object of the event, [0093]), requests for actions relating to at least one of the at least one selected communication activity (server provides data associated with the place to the clients via a place interface, forms a network connection among the clients, and mediates interactions among the clients in the place, [0060]), said actions including at least actions of creating, modifying, or deleting at least one associated multimedia contents (content added, deleted, moved, renamed, or deleted, [0093]); and 
processing said requests for actions by the communication server in sequential manner in order of their arrival (managing sequential co-editing activity among the users, [0019]; can administer consecutive content editing in a place, [0226]).  
However, Spataro does not explicitly disclose the configuring performed via an access web page.
Xiong teaches wherein configuring comprises acts which are performed via an access web page of a communication server that is displayed in a communication terminal of a first user (The organizer uploads the resources by accessing a conference setup application on a conference server. The setup application may cause a 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to recognize a conference management web page in the system/method of Spataro as suggested by Xiong as an efficient way for an organizer client to access the interface to provide conference parameters to a conference server. One would be motivated to combine these teachings so that a user client only requires a browser with web access to create and participant in a web-based multimedia conference.
However, although Spataro teaches that usually an originator and/or an authorized user of a place will grant so-called full membership in the place to other users [0135], Spataro-Xiong do not explicitly disclose wherein each of the actions requested can be triggered by any user connected to the virtual communication space.
Hon teaches requests for actions relating to at least one of at least one selected communication activity, wherein each of the actions requested can be triggered by any user connected to the virtual communication space (any client can initiate a change to the state of the live session, [0051]; Since all users can (if allowed by administrator) have their actions communicated back to the server, everyone’s actions within the space is reflected on the display of all concurrent users, [0072]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to allow all users to change shared content and send their actions to a conference server in the system/method of Spataro-Xiong as suggested by Hon given 

Regarding claim 7, Spataro teaches a first communication terminal, comprising: 
a processor; and 
a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the first communication terminal to perform acts comprising: 
connecting to a communication server on a communication network in order to create a virtual communication space for a determined group of users having communication terminals, including the first communication terminal (a request from user 1021 interacting with client 120(1) for accessing system 100 is received at server 140 in system 100, [0121]; the originator of place (e.g., client 120 that first establishes a new place) selects and/or otherwise determines the default features of the place interface, [0083]; the welcome window 310 can also include icons 315, 316, 319 and 305 for establishing a new place, [0106]); 
configuring a server application on the communication server so as to create the virtual communication space for the group of users (The software application programs 108 can include one or more sets of instructions and/or other features that enable the server 140 to, for example, establish a place, regulate access to the place, and mediate interactions between user 1021 and user 102M while logged into the place via clients 120(1) and 120(M), [0066]), said 
designating the users of the group of users, each user of the group of users being associated with a user identifier for connection to the virtual communication space (Server 140 can then request that client 120 identify the authorized participants of the new place (460 of FIG. 4). Usually, server 140 provides the user identifiers 215 for the users of system 100 to client 120, and requests that client 120 select and/or otherwise designate one or more of those user identifiers to authorize access to the new place, 
selecting, from a plurality of distinct communication activities provided by the virtual communication space (different types of membership can be granted to users who are members of a firm based on their positions and/or responsibilities within the firm, [0136]), at least one communication activity shared by all users of the group of users via the virtual communication space and -7-without specific access rights management as a function of each designated user of the group of users (privileges to view one or more of those data files can be available to all users, regardless of their membership categories, [0137]); and 
transmitting notifications from the communication server to the designated users of the group of users inviting said designated users to connect to the virtual communication space (transmitting email invitations to the invited users, [0112]), each notification comprising the user identifier associated with one designated user of the group of users (User identifiers 215 include data identifying the name and login information of each user of the system 100. Usually, the login information includes a user identifier and associated authorization information for accessing system 100, 
based on the identifier of a user of the first communication terminal, generating a request intended for the communication server for connection to the virtual communication space (acceptance of the invitation, thereby providing access to the place to the invited user, [0134]); 
if connection is accepted by the communication server, receiving from the communication server a copy replicating the at least one associated multimedia content (the server provides data associated with the place to the clients via a place interface, [0060]; server 140 provides the data associated with the user 1021 place identifier (e.g., the data identified at 540 in FIG. 5A) to client 120(1) for presentation in the corresponding place interface (545 in FIG. 5A), [0125]); 
generating requests for actions relating to at least one of the at least one selected communication activity (The software application program(s) 104 configured for manipulating the data type of the place data file 260 and the place interface program(s) 104, 108 residing on client 120 and/or server 140 cooperatively present the content 328a of the place data file 260, toolbars 328b for modifying the content, and scrollbars 328c for navigating the content in content window 328, [0195]; client 120 can edit  and/or otherwise modify the content 328a of a data file that is presented in content viewer 328 based on manipulating toolbars 328b and/or scrollbars 328c and/or based on other functionality supported by the software application program(s) 104, [0197]; each client includes at least two types of software applications executing thereon. The 
However, Spataro does not explicitly disclose the configuring performed via an access web page.
Xiong teaches wherein configuring comprises acts which are performed via an access web page of a communication server that is displayed in a first communication terminal (The organizer uploads the resources by accessing a conference setup application on a conference server. The setup application may cause a conference management page, such as a web page, to appear on a computing device used by the organizer. The organizer may use the conference management page to set the parameters of the multimedia conference call, [0022]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to recognize a conference management web page in the 
However, although Spataro teaches that usually an originator and/or an authorized user of a place will grant so-called full membership in the place to other users [0135], Spataro-Xiong do not explicitly disclose wherein each of the actions requested can be triggered by any user connected to the virtual communication space.
Hon teaches requests for actions relating to at least one of at least one selected communication activity, wherein each of the actions requested can be triggered by any user connected to a virtual communication space (any client can initiate a change to the state of the live session, [0051]; Since all users can (if allowed by administrator) have their actions communicated back to the server, everyone’s actions within the space is reflected on the display of all concurrent users, [0072]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to allow all users to change shared content and send their actions to a conference server in the system/method of Spataro-Xiong as suggested by Hon given that Spataro discloses that an originator usually grants full membership to other users in a shared place. One would be motivated to combine these teachings to recognize a collaboration session in which all of the users participating are granted full privileges.



Regarding claim 9, Spataro teaches the first communication terminal according to claim 8, wherein the instructions further configure the first communication terminal to store algorithms for executing actions provided by the virtual communication space provided by the communication server (each client includes at least two types of software applications executing thereon. The first type of software applications includes applications that are configured for modifying and otherwise interacting with data files. The second type of software applications includes applications for interfacing the first type of applications to the server, [0230]), and update said algorithms (server 140 provides the data associated with the user 1021 place identifier (e.g., the data identified at 540 in FIG. 5A) to client 120(1) for presentation in the corresponding place interface 

Regarding claim 10, Spataro teaches a non-transitory computer-readable storage medium comprising a computer program stored thereon and including program instructions that, when executed by a processor, serve to implement a communication method enabling a plurality of users having communication terminals to communicate via a virtual communication space provided by a communication server on a communication network, the instructions including: 
	instructions that configure a server application on the communication server so as to create the virtual communication space for a group of users (The software application programs 108 can include one or more sets of instructions and/or other features that enable the server 140 to, for example, establish a place, regulate access to the place, and mediate interactions between user 1021 and user 102M while logged into the place via clients 120(1) and 120(M), [0066]), said virtual communication space providing a plurality of distinct communication activities (a client-server infrastructure capable of supporting a variety of asynchronous and synchronous collaboration activities including chatting, viewing and/or editing one or more data files, and sharing one or more applications, data files, and/or displays, [0059]), each of the communication activities relating to at least one associated multimedia content (the place data files 260 include one or more audio data files, video data files (e.g., still and/or animated video files), documents including text and/or graphics, and multimedia presentations (e.g., presentations, such as a slide show, that include a combination of the foregoing types of 
designating the users of the group of users, each user of the group of users being associated with a user identifier for connection to the virtual communication space (Server 140 can then request that client 120 identify the authorized participants of the new place (460 of FIG. 4). Usually, server 140 provides the user identifiers 215 for the users of system 100 to client 120, and requests that client 120 select and/or otherwise designate one or more of those user identifiers to authorize access to the new place, [0118]; The originator of a place (e.g., client 120 in the context of FIG. 4) can identify and/or otherwise designate those users authorized to access the place, [0134]; an authorized user of a place can associate the user identifiers and/or other indicia of additional users with a place via the place interface, [0134]); 
selecting, from a plurality of distinct communication activities provided by the virtual communication space (different types of membership can be granted to users who are members of a firm based on their positions and/or responsibilities within the firm, [0136]), at least one communication activity shared by all users of said group of users via the virtual communication space 
transmitting notifications to the designated users of the group of users inviting said designated users to connect to the virtual communication space (transmitting email invitations to the invited users, [0112]), each notification comprising the user identifier associated with one designated user of the group of users (User identifiers 215 include data identifying the name and login information of each user of the system 100. Usually, the login information includes a user identifier and associated authorization information for accessing system 100, [0077]; user identifiers 215 include contact information for the users of the system 100, [0077]); 
instructions that configure the communication server to receive requests for connection to the virtual communication space from communication terminals of the designated users of the group, said requests being respectively based on the user identifiers (forms a connection to the client 120 based on receiving an acceptance of the invitation, thereby providing access to the place to the invited user, [0134]); 
instructions that configure the communication server to transmit to communication terminals of the designated users for which request for connection has been accepted, a copy replicating the at least one associated multimedia content (the server provides data associated with the place to the clients via a place interface, [0060]; server 140 provides the data associated with the user 1021 place identifier (e.g., 
instructions that configure the communication server to receive requests for actions relating to at least one of the at least one selected communication activity (Whenever a change happens in a collaboration object, the server notifies all of the other clients that are in that collaboration object of the event, [0093]; server provides data associated with the place to the clients via a place interface, forms a network connection among the clients, and mediates interactions among the clients in the place, [0060]), said actions including at least actions of creating, modifying, or deleting at least one associated multimedia content (content added, deleted, moved, renamed, or deleted, [0093]); and 
instructions that configure the communication server to process said requests for actions by the communication server in sequential manner in order of their arrival (managing sequential co-editing activity among the users, [0019]; can administer consecutive content editing in a place, [0226]).
However, Spataro does not explicitly disclose the configuring performed via an access web page.
Xiong teaches wherein configuring a server application comprises acts which are performed via an access web page of a communication server that is displayed in a communication terminal of a first user (The organizer uploads the resources by accessing a conference setup application on a conference server. The setup application may cause a conference management page, such as a web page, to appear on a 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to recognize a conference management web page in the system/method of Spataro as suggested by Xiong as an efficient way for an organizer client to access the interface to provide conference parameters to a conference server. One would be motivated to combine these teachings so that a user client only requires a browser with web access to create and participant in a web-based multimedia conference.
However, although Spataro teaches that usually an originator and/or an authorized user of a place will grant so-called full membership in the place to other users [0135], Spataro-Xiong do not explicitly disclose wherein each of the actions requested can be triggered by any user connected to the virtual communication space.
Hon teaches instructions that configure a communication server to receive requests for actions relating to at least one selected communication activity, wherein each of the actions requested can be triggered by any user connected to a virtual communication space (any client can initiate a change to the state of the live session, [0051]; Since all users can (if allowed by administrator) have their actions communicated back to the server, everyone’s actions within the space is reflected on the display of all concurrent users, [0072]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to allow all users to change shared content and send their actions to a conference server in the system/method of Spataro-Xiong as suggested by Hon given .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629.  The examiner can normally be reached on Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451